Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 1 of 8 Pageid#: 375




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

    UNITED STATES OF AMERICA,               )
                                            )
          Plaintiff-Respondent,             )
                                            )
    v.                                      )     Case No. 7:18-CR-00025-EKD
                                            )
    JERRY R. HARPER, JR.,                   )
                                            )
          Defendant-Petitioner.             )

     REPLY TO THE UNITED STATES’ RESPONSE IN OPPOSITION TO
                  MOTION UNDER 28 U.S.C. § 2255

          Jerry R. Harper, Jr. (“Harper”), by and through the undersigned

    counsel, respectfully submits this Reply to the United States’ Response to

    Motion to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. §

    2255. In support thereof, Harper offers the following:

                                  I. BACKGROUND

          On December 2, 2019, Harper filed a timely Motion to Vacate, Set

    Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255. (Docket Entry “DE”

    45). Harper raised one ground for § 2255 relief–counsel’s ineffectiveness

    resulted in Harper losing a more favorable plea agreement, resulting in a

    harsher sentence. (DE 45-1 at 11-17).

          On December 3, 2019, the Court entered an Order directing the

    Government to respond to Harper’s § 2255 motion. (DE 47). On January 10,

    2020, the Government sought a 60-day extension of time to respond. (DE 48).

    The Government’s motion was granted on January 13, 2020. On February 3,
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 2 of 8 Pageid#: 376




    2020, the Government moved for Order from the Court finding that Harper

    has waived attorney-client privilege with respect to the claim raised in

    ground one of his § 2255 motion. (DE 50). In its motion, the Government

    noted that:

          The United States contends that because this Claim appears to create
          issues of fact, it cannot fully respond to the Claim without obtaining
          confidential information and/or documents about the facts of the Claim
          from Joel. B. Miller [Harper’s former trial counsel].

    (DE 50 at 1). The Court granted the Government’s motion on March 2, 2020.

    (DE 51).

          The Government filed its Response in Opposition April 1, 2020. (DE

    53). In its Response, the Government claims that Harper has failed to

    establish Mr. Miller’s representation was deficient (DE 53 at 9), and that

    Harper cannot demonstrate prejudice (DE 53 at 12).

          For the reasons that follow, the Court should schedule this matter for

    an evidentiary hearing and grant Harper § 2255 relief.

                              II. REPLY ARGUMENT

          As a threshold matter, the Government indicated in its motion for

    attorney-client waiver that Harper’s § 2255 claim for relief “appears to create

    issues of fact” and the Government “cannot fully respond to the Claim

    without obtaining confidential information and/or documents about the facts

    of the Claim from Joel B. Miller.” (DE 50). Although the Court granted the

    Government’s motion, the Government did not include with its Response any

    declaration or affidavit from Mr. Miller.



                                           2
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 3 of 8 Pageid#: 377




          This “issue of fact” can only be resolved through an evidentiary

    hearing, as the Government has noted that it cannot fully respond without

    obtaining information from trial counsel. As such, the Court should schedule

    this matter for an evidentiary hearing to further explore Harper’s claim of

    ineffective assistance of counsel.

          Additionally, the Government now finds itself in the awkward position

    of arguing against its previous accounting of facts submitted in its sentencing

    memorandum. Ironically, the Government claims that “nothing in the record,

    and nothing in his submission papers, suggest that [Harper’s] counsel was to

    blame.” (DE 53 at 11). But the Government’s sentencing memorandum does

    just that. By the Government’s own words Harper “appeared to not be

    familiar with pertinent terms of the plea agreement, including the restitution

    amount[.]” (DE 30 at 3). Clearly, Harper cannot be blamed for not being

    familiar with the terms of the original plea agreement when it is the

    attorney’s constitutional obligation to ensure that a defendant is familiar

    with and understands the terms of a written plea.

          Instead, the Government now claims that Harper “effectively rejected

    the Government’s pre-indictment plea offer by failing to allocute[.]” (DE 53 at

    11). But knowing full and well that Harper was not familiar with the terms of

    the plea agreement, including restitution, such a plea would have not been

    knowing nor voluntary.




                                           3
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 4 of 8 Pageid#: 378




          The Government next asserts that the prosecution clearly stated on

    the record on May 4 and May 16, 2018 proceedings that if Harper did not

    accept the pre-indictment plea, the Government would seek an indictment.

    (DE 53 at 11). But Harper’s claim revolves around the advice that Mr. Miller

    rendered (DE 45-1 at 12-13), something the Government does not speak to.

    Nor can it without a declaration from defense counsel or an evidentiary

    hearing.

          As to Harper’s representation regarding defense counsel’s Tweel

    argument, the Government once again does an about face from its sentencing

    memorandum. In its memo, the Government clearly states:

          During the hearing, defense counsel requested a continuance to
          investigate the circumstances surrounding the filing of the tax lien in
          the name of the Defendant’s business in January 2015. The
          government objected and explained why the investigation did not [r]un
          afoul of United States v. Tweel, 550 F.2d 297 (5th Cir. 1997). The Court
          granted the Defendant’s continuance request, and set the matter for
          trial on June 28, 2018 on the one-count information. The government
          represented to the Court that it intended to seek an indictment from
          the grand jury before then. In a letter dated May 7, 2018, the
          government explained to defense counsel why the early 2015 lien did not
          implicate a Tweel issue…. The government informed defense counsel
          that it intended to indict the Defendant on May 24, 2018.

    (DE 30 at 4) (emphasis added). The second plea hearing was continued for an

    issue that was ultimately dropped. While the Government attempts to paint

    this as merely proper attorney investigation (DE 53 at 12), it was too little too

    late. Counsel’s “investigation” into the Tweel argument after two continued

    plea hearings only resulted in Harper missing his opportunity to plead to a

    more favorable plea agreement and nothing more.



                                           4
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 5 of 8 Pageid#: 379




             Finally, the Government claims that Harper is unable to demonstrate

    prejudice regardless of whether Mr. Miller’s representation was deficient.

    (DE 53 at 12). Despite acknowledging that the pre-indictment plea agreement

    was far more favorable to Harper, the Government maintains that Harper

    “cannot show a reasonable probability that the Court would have sentenced

    him to a shorter prison term.” (DE 53 at 15). Ignoring the fact that the pre-

    indictment plea agreement would have resulted in a Guideline range of 37 to

    46 months, and the Government would have been bound to a

    recommendation of 37 months, Supreme Court precedent on this matter is

    clear.

             In the ordinary case the Guidelines accomplish their purpose. They
             serve as the starting point for the district court’s discretion in selecting
             an appropriate sentence. It follows, then, that in most cases the
             Guidelines range will affect the sentence. When that is so, a defendant
             sentenced under an incorrect Guideline range should be able to rely on
             that fact to show a reasonable probability that the district court would
             have imposed a different sentence under the correct range.

    Molina-Martinez v. United States, 136 S.Ct. 1338, 1349 (2016).

             Although Molina-Martinez references being sentenced under an

    incorrect Guideline range, the same holds true for a case where the defendant

    received a higher Guideline range due to ineffective assistance of counsel.

    There is no question that Harper’s Guideline range would have been lower

    under the pre-indictment plea agreement. That alone is enough to establish a

    reasonable probability that Harper’s sentence would have been different.




                                               5
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 6 of 8 Pageid#: 380




          Counsel’s failure to advise Harper of the terms of the pre-indictment

    plea agreement, ultimately leading to abandonment of the first plea hearing,

    is sufficient enough to warrant § 2255 relief. Nonetheless, Harper’s issue is

    further compounded by the fact that Harper was not advised by defense

    counsel that the pre-indictment plea offer would expire after continuation of

    the second abandoned plea hearing. Given that the pre-indictment plea

    contained more favorable terms, and Harper’s Guideline range would have

    been lower under those terms, it is clear that Harper has satisfied both

    prongs of the test established by Strickland v. Washington, 466 U.S. 668

    (1984).

                                 III. CONCLUSION

          Harper is entitled to § 2255 relief based on ineffective assistance of

    counsel. Accordingly, the Court should vacate Harper’s plea and sentence and

    instruct the Government to reoffer the pre-indictment plea agreement.




                                           6
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 7 of 8 Pageid#: 381




                                       Respectfully submitted,

                                       /s/ Jeremy Gordon
                                       Jeremy Gordon
                                       Jeremy Gordon, PLLC
                                       1848 Lone Star Road, Suite 106
                                       Mansfield, TX 76063
                                       Tel: 972-483-4865
                                       Fax: 972-584-9230
                                       Email: Jeremy@gordondefense.com
                                       TX Bar No. 24049810

                                       Counsel Pro Hac Vice

                                       /s/ Robert F. Rider
                                       Robert F. Rider
                                       Robert F. Rider, PLC
                                       133 Salem Avenue, Suite 100
                                       Roanoke, VA 24011
                                       Tel: 540-767-1717
                                       Fax: 540-767-1718
                                       Bob@riderlawoffice.com

                                       Local Counsel




                                      7
Case 7:18-cr-00025-EKD-JCH Document 59 Filed 04/21/20 Page 8 of 8 Pageid#: 382




                          CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was duly served on all

    counsel of record via the Court’s CM/ECF system this 21st day of April 2020.



                                           /s/ Jeremy Gordon




                                          8
